Citation Nr: 0514887	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for back strain, 
including as secondary to bilateral service-connected knee 
disabilities.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture.

(An additional appeal concerning a claim for vocational 
rehabilitation benefits is addressed in a separate Board 
decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Although the initial response from the National Personnel 
Records Center listed the veteran's dates of active service 
as August 1979 through July 1997, the evidence as a whole, 
including service medical records, establishes that the 
veteran's active service was from August 1979 to May 1990.

By a rating decision issued in October 1999, the RO granted 
service connection for residuals of a left wrist fracture, 
and assigned an initial 10 percent evaluation.  In August 
2000, the veteran sought an increased evaluation for his 
service-connected left wrist disability.  As the October 1999 
determination was not yet final, the August 2000 claim is, in 
effect, a claim for an increased initial evaluation.

By a rating decision issued in July 2001, the RO denied a 
claim of entitlement to service connection for a back 
disorder, denied claims for increased evaluations for 
degenerative joint disease, right knee, and for degenerative 
joint disease, left knee, and denied the claim for an initial 
evaluation in excess of 10 percent for residuals, left wrist 
fracture.  The veteran disagreed with those determinations in 
August 2001 and May 2002.  A statement of the case (SOC) was 
issued in November 2002.  A statement submitted by the 
veteran in December 2002, in effect, constitutes a timely 
substantive appeal, and has been accepted in lieu of a 
substantive appeal.

During the pendency of this claim, the veteran sought a 
vehicle allowance.  The record reflects that a SOC addressing 
the denial of a claim of entitlement to automobile and 
adaptive equipment was issued in November 2002, and the 
veteran was advised that he should submit a substantive 
appeal by May 8, 2003.  The statement submitted by the 
veteran in December 2002 does not address the claim for a 
vehicle allowance, and there is no other document of record 
before the Board which might constitute a substantive appeal 
as to the claim for a vehicle allowance.  Although the 
veteran, in a statement to the Board received in October 
2004, stated that appeal of denial of a vehicle allowance was 
pending before the Board and should be addressed by the Board 
on appellate review, the record before the Board at this time 
does not include a substantive appeal of the denial of that 
claim, although the RO issued a SOC.  The claim for an 
automobile and adaptive equipment is not before the Board for 
appellate review at this time.  

In his October 2004 statement to the Board, the veteran 
alleged that VA had failed to provide medical treatment for 
acne, varicocele, and a sleep disorder, and had failed to 
continue treating residuals of a left wrist fracture, in that 
a fixation plate remained in his left arm more than four 
years after that plate was used to treat a displaced 
fracture.  The veteran also stated that his service-connected 
hypertension has not been properly treated.  The record does 
not establish that the veteran has presented these claims to 
the agency of original jurisdiction.  These statements are 
REFERRED to the RO for any necessary action.

During the pendency of this appeal, the veteran submitted a 
claim for service connection for tinnitus and for a spleen 
disorder.  By a rating decision issued in February 2004, 
those claims were denied.  It is not clear from the record 
before the Board whether the veteran has disagreed with those 
determinations, and, if so, whether a statement of the case 
has been issued.  The veteran appears to contend, in his 
communications to the Board, that he has submitted a notice 
of disagreement.  The veteran's statements are REFERRED to 
the RO for any necessary action.

During the pendency of this appeal, the veteran submitted a 
claim for service connection for a disorder due to exposure 
to herbicides.  In March 2001, the RO advised the veteran to 
submit additional evidence.  It appears that the veteran was 
notified, in July 2001, that no further action would be taken 
on that claim in the absence of identification of a 
disability for which service connection was sought.  No 
further evidence was provided by the veteran.  That claim is 
not before the Board for appellate review at this time.

The veteran's statements include contentions that he was 
terminated from employment and was unable to obtain 
employment because of his service-connected disabilities.  
These contentions constitute a claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  These contentions are 
REFERRED to the RO for any necessary action.

The veteran's claim for service connection for back strain, 
to include as secondary to service-connected bilateral knee 
disabilities, and the veteran's claims for an evaluation in 
excess of 10 percent for degenerative joint disease, right 
knee, and in excess of 10 percent for degenerative joint 
disease, left knee, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's left wrist disability is manifested by pain 
with repetitive movement or use, so that the veteran uses a 
splint to keep his left wrist immobile as much as possible.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased initial evaluation to 20 percent 
for left (minor) wrist disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for the residuals of a 
left wrist fracture.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this appeal, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The claim for service connection for residuals of 
a left wrist fracture, which is the basis of the claim for an 
initial evaluation in excess of 10 percent for residuals of a 
left wrist fracture, was granted in October 1999, but the 
"downstream" issue of the proper initial evaluation was 
submitted in August 2000, only a few months prior to the 
enactment of the VCAA, and there was no final determination 
on that claim prior to enactment of the VCAA.  Therefore, the 
VCAA is applicable to the claim on appeal, recognizing that 
the application of the VCAA may be modified as to such 
"downstream" issues.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the initial rating decision which granted service 
connection in October 1999, the RO advised the veteran of the 
criteria governing evaluation of wrist disability under DC 
5214.  The July 2001 rating decision, which denied an 
(initial) evaluation in excess of 10 percent, and the 
November 2002 SOC again provided the criteria for an 
increased evaluation.  The SOC addressed not only the 
criteria for an evaluation in excess of 10 percent under DC 
5214, it also provided DC 5215 and other potentially 
applicable diagnostic codes.  The November 2002 SOC also 
advised the veteran of the provisions of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA.  

More than a year has elapsed since the veteran was last 
advised of the complete text of 38 C.F.R. § 3.159, in 
November 2002, and the Board may complete appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the initial AOJ 
decision was made prior to enactment of the VCAA, so notice 
of the VCAA prior to the initial AOJ decision was not 
possible.  However, the veteran has since been provided with 
notice of the enactment of the VCAA and the provisions of 
that act, including the complete text of the implementing 
regulation at 38 C.F.R. § 3.159. 

The notices provided to the appellant clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim at 
issue in this appeal.  The notifications clearly advised the 
appellant to identify or submit any relevant evidence.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

As the SOC issued in 2002 included the complete text of the 
provisions of 38 C.F.R. § 3.159, it demonstrates compliance 
with the current decision in Pelegrini, which states that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Factual background

Service medical records confirm that the veteran sustained a 
fracture of the left ulnar styloid and of the distal radius 
in November 1979.  

On VA examination conducted in December 1997, the veteran 
reported numbness across the dorsum of the left wrist and 
decreased range of motion and stiffness of a joint.  There 
was no tenderness on examination.  There was numbness across 
the dorsum of the left wrist.  There was crepitus with 
movement of the left wrist, but motion in the left wrist was 
equal to motion in the right.  Flexion and extension of the 
wrist were to 75 degrees bilaterally.  

In November 1998, the veteran reported that he was "mugged" 
and beaten with a stick.  There was a displaced fracture of 
the left ulna at the junction of the middle and distal third.  
Clinical records reflect that this fracture was treated with 
a double splint and the veteran was instructed to return in 
five to seven days for placement of a functional brace.  
However, the veteran failed to return until three weeks had 
elapsed, and at that time the fracture was found to be 
displaced and shortened.  Open reduction and internal 
fixation of the left ulnar fracture was conducted in December 
1998. 

VA examination conducted in September 1999 disclosed that a 
fixation plate was present on radiologic examination.  The 
veteran complained of pain, weakness, stiffness, swelling, 
and lack of endurance of the left upper extremity.  The 
veteran reported loss of motor strength and increased pain on 
use.  Further surgery on the left forefinger and hand was 
planned.  Subjectively, the veteran complained of pain.  

On objective examination, the veteran had left wrist flexion 
from 0 degrees to 50 degrees, extension from 0 to 25 degrees, 
radial deviation from 0 to 20 degrees, and ulnar deviation 
from 0 to 45 degrees, with pain on all range of motion of the 
left wrist.  With more than ten flexions or extensions, the 
veteran reported that his whole hand would go numb.

March 1999 VA outpatient treatment records note that the 
veteran had limited motion of the left elbow and limited 
motion of the left wrist with decreased pronation and 
supination.  The provider signed a medical statement 
indicating that the veteran should not perform lifting or 
activities requiring repetitive use of the left hand and 
elbow.  The provider questioned whether the fracture was 
healing slowly.

On VA examination conducted in July 2001, the veteran 
reported decreased ability to perform activities with his 
left (minor) arm.  He complained of pain, weakness, 
stiffness, locking, abnormal motion, and instability.  He 
reported that swelling in the left arm caused loss of feeling 
in the left hand.  He reported flare-ups of pain with 
repetitive motion of the left wrist, and he wore a leather 
brace to keep from moving the wrist.  He reported that he was 
terminated from his job because of inability to use the left 
wrist.  

There was crepitus of the left wrist.  Dorsiflexion was from 
0 to 50 degrees.  Ulnar flexion was from 0 to 60 degrees, and 
radial deviation was from 0 to 50 degrees, with ulnar 
deviation from 0 to 30 degrees.  Limitation of motion was due 
to stiffness.  Radiologic examination showed post-traumatic 
changes with good bone healing of the distal left ulna.  
There were mild early osteoarthritic changes of the 
radiocarpal joint.

Law and regulations applicable to a claim for an increased 
evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to separate 
evaluations for separate disabilities where the 
symptomatology is distinct and separate.  Id. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1.  
The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected left wrist disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5215, which provides the criteria for evaluating 
disability due to limitation of motion of the wrist.  
Dorsiflexion of either wrist to less than 15 degrees or 
palmar flexion limited in line with the forearm warrants a 
maximum 10 percent rating.  Normal range of motion criteria 
for the wrist is illustrated in 38 C.F.R. § 4.71, Plate I.  
The veteran is currently in receipt of a 10 percent 
evaluation for left wrist disability, the highest schedular 
evaluation assignable for limitation of motion of the wrist.

A higher rating, that is, an evaluation in excess of 10 
percent, requires ankylosis.  See 38 C.F.R. § 4.71a, DC 5214.  
Under that diagnostic code, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist, or a 20 
percent evaluation if the minor wrist is affected.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist, or 30 percent for the minor wrist, with 
ankylosis in any other position, except favorable.  Ankylosis 
of the minor wrist in any degree of palmar flexion or with 
ulnar or radial deviation is 40 percent disabling.  

Analysis

The evidence establishes that the veteran has movement of the 
left wrist, and the wrist is not ankylosed.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure").  However, 
the evidence does reflect that the veteran has pain with any 
range of motion of the left wrist, and that he attempts to 
prevent pain and flare-ups of pain by using a leather brace 
to immobilize the wrist.  

Resolving in the veteran's favor doubt as to whether pain on 
motion of the wrist is analogous to favorable ankylosis, the 
Board finds that the veteran's left wrist disability, with 
pain on use, swelling and numbness of the hand with use of 
the wrist, inability to lift with the wrist against weight, 
and with lessened discomfort when the wrist is immobile, 
warrants a 20 percent initial evaluation.  

However, there is no evidence which warrants an evaluation in 
excess of 20 percent.  There is no evidence which warrants a 
determination that the veteran's left wrist pain is analogous 
to ankylosis in an unfavorable position, especially since 
there is no actual ankylosis of the joint.  There is no 
diagnostic code or regulation which provides for an 
evaluation in excess of 20 percent for a wrist disability 
unless the major wrist is affected or unless movement of the 
entire arm, with limitation of flexion or extension of the 
forearm, is affected, or unless there is some type of non-
union or malunion.  There is no evidence in this case of any 
disability finding other than pain on use of the left wrist.  

The evidence as to whether an evaluation in excess of 20 
percent is warranted is not in equipoise.  There is no 
evidence that any criterion for an evaluation in excess of 20 
percent for left wrist disability has been met, and the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent.  An increased initial evaluation to 20 
percent, but no higher evaluation, is warranted.
ORDER

An increased, initial evaluation of 20 percent, but no 
higher, is granted during the entire appeal period, subject 
to law and regulations governing the effective date of an 
award of monetary compensation.


REMAND

By a statement submitted in March 2001, the veteran indicated 
his belief that his back problems resulted from parachute 
training in 1980 and his military duties in light infantry.  

In April 1998, the veteran requested non-restrictive knee 
braces, and he was provided with hinged knee braces 
bilaterally.  July 1998 VA outpatient treatment records 
reflected that the veteran was using his supportive braces at 
work to prevent his knees from buckling.  The July 1998 
clinical records reflect that the veteran had continued 
instability of the right knee.

In January 1999, possible ligamentous instability of the 
right knee was suspected, and MRI was conducted.  An 
operative report dated in May 1999 reflects that arthroscopy 
disclosed grade 2 patellofemoral chondromalacia and grade 1-2 
medial joint space chondromalacia and chondromalacia of the 
medial femoral condyle.  Chondroplasty of the patellofemoral 
joint and partial synovectomy were performed.

On VA examination conducted in the July 2001, the veteran was 
using one Canadian crutch, in the right hand, provided by the 
VA Medical Center, Asheville, for balance.  The veteran's 
gait was antalgic.

The medical opinion of record regarding the relationship 
between the veteran's service-connected knee disabilities and 
his back disability includes an opinion that, since the 
veteran's gait is normal, the current back disorder is not 
etiologically related to the service-connected knee 
disabilities.  However, the examination report did not assign 
a diagnosis/es for the veteran's current back disorder(s), 
and the clinical opinion did not address the clinical 
evidence reflecting that the veteran's gait was antalgic or 
that his knees were unstable at times.  

The medical opinion and the development of record did not 
address the veteran's contention that he has a current back 
disorder as a direct result of his service, including his 
activities in his MOS or in parachute school.  Further 
factual and medical development is required, including 
obtaining medical opinion which responds to each of the 
veteran's contentions and which addresses the veteran's 
history as well as his current clinical status, including 
examination of the back and of each knee.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain, including clinical records or 
employment records.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of records which might substantiate 
his claims, particularly evidence of a 
back disorder proximate to his service 
discharge in May 1990, he should identify 
or submit such records.  In any event, 
the veteran should be specifically asked 
to provide any evidence in his possession 
or to identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The National Personnel Records Center (NPRC) 
should be requested to search for the veteran's 
non-clinical personnel records, including any 
records which would reflect his MOS and duties and 
records which would reflect whether he attended a 
school related to parachute jumping, and, if so, 
how many parachute jumps he made.  Any other 
administrative records, personnel records, or 
records of performance appraisal, which might 
reflect the veteran's duties during service, should 
be requested.  If NPRC is unable to locate any 
additional records, or if the records have been 
destroyed, ask for specific confirmation of that 
fact.

If information is obtained which reflects 
that the veteran participated in 
parachute jumping, a summary of that 
information, including the number of 
parachute jumps, if known, must be 
prepared for and provided to the examiner 
who conducts VA examination as described 
in paragraph #5 below.

3.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the etiology or onset 
of observable symptoms of a back disorder 
and of the severity of right knee or left 
knee symptoms, including statements from 
co-workers, friends, or others who may 
have observed relevant symptoms, as well 
as records of examinations for employment 
purposes, employment medical records, 
employment records showing whether he 
lost time from work because of a right or 
left knee disability or a back disorder, 
reports of insurance examinations showing 
the presence of a back disorder, reports 
of any examinations of the back proximate 
to service, or any other evidence which 
might substantiate the veteran's 
contentions.  

4.  The veteran should again be afforded 
the opportunity to identify VA facilities 
and private providers at which or by whom 
he was treated for a back disorder at any 
time since his service discharge.  In any 
event, whether or not the veteran 
identifies any VA facility at which he 
has received treatment for a back 
disorder, any and all VA imaging records 
relevant to the veteran's back prior to 
September 2000 should be obtained, to 
include reports of x-rays or MRI and CT 
examinations, including as incidental to 
VA inpatient or outpatient treatment.  

The veteran should be afforded the 
opportunity to identify any private (non-
VA) providers who might have conducted 
radiologic or other imaging examination 
of the veteran's back prior to September 
2000.

Current clinical records of the veteran's 
treatment for right or left knee 
disability since July 2002 should be 
requested.  

Records should be obtained from each 
treating facility identified.

5.  The veteran should be afforded VA 
examination of the right knee, the left 
knee, and the back.  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein, and the 
examiner should state whether the claims 
file has been reviewed in the report of 
examination.  Any necessary diagnostic 
examinations or studies should be 
conducted.  

The examiner should be asked to describe 
the separately severity of current right 
knee disability and the severity of left 
knee disability.  The examiner should 
indicate the extent to which the veteran 
may have functional impairment of his 
left and/or right knee as a result of 
pain, limitation of motion, weakened 
movement, excess fatigability, or 
incoordination (including during 
activities that are intrinsic to his day-
to-day living experiences or at times 
when pain, weakened movement, excess 
fatigability, or incoordination is most 
noticeable, such as during prolonged 
use).  The examiner should also note the 
presence and severity of any other 
impairment of the knee, including 
recurrent subluxation or lateral 
instability, that may be associated with 
the veteran's service-connected 
arthritis, left knee, or arthritis, right 
knee.  The examiner should state whether 
the veteran uses a brace, and, if so, 
what kind, or when the veteran last used 
a knee brace.

After examination of the knees has been 
conducted, the examiner should conduct 
examination of the veteran's back.  A 
diagnosis should be assigned for any and 
all disorders of the back.  

For each disorder of the back, including 
but not limited to the lumbar spine, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(Is there a 50 percent or greater 
probability?) that the disorder was 
incurred during, or as a result of, or 
was aggravated by, the veteran's service 
from 1979 to 1990 or some incident 
thereof.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (Is there a 50 percent or greater 
probability?) that a back disorder is 
etiologically related to or aggravated by 
the veteran's service-connected right and 
left knee disabilities.  The examiner 
should state the basis (rationale) for 
the conclusions reached.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examinations, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  If 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

7.  If any decision with respect to the 
claims on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


